DETAILED ACTION

This Office Action is in response to the amendment, filed on September 29, 2021.  Primary Examiner acknowledges Claims 1-29 and 31-34 are pending in this application, with Claims 1, 3-5, 7-10, 12-17, 20, 21, 23, 24, 26, 27, and 29 having been currently amended, and Claim 30 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-8, 13-16, 20, 21, 24, and 27-29 are objected to because of the following informalities:  
Claims 4-8, 13-16, 20, 21, 24, and 27-29 include the preamble - “any one of”, which appears to be additional words which are not necessary as the claims only depend from a single claim.  Appropriate correction is required.
Claims 4 and 5 recite the term “the housing” it appears this limitation was intended to receive the amended correction “3-dimensional mask housing”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 8 recites the limitation “with the gas inlets of the seal and the 3-dimensional mask”; however, by Applicant’s amendments to Claim 1, the seal no longer has a “gas inlet” rather the term has been replaced with “a seal comprising an opening”.  In light of this amendment, Applicant has introduced an indefinite feature wherein the breadth and scope of the claims is unclear to the Primary Examiner. Dependent Claims 9-12 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Romagnoli et al. (2014/0158136).
As to Claims 1 and 13, Romagnoli discloses a mask interface (10, best seen Figures 1-1 to 1-13 and 6-1, “the mask system includes a patient interface (e.g., mask 10) adapted to engage a patient's face to seal therewith and deliver breathable gas to the patient's airways.” Para 0148) for delivering breathing gas to a user (“deliver breathable gas to the patient's airways”), wherein the mask interface (10) comprises: a seal (40, “A seal member 40 is attached to the back panel 20 and engages the patient's face to form a seal therewith.” Para 0148) comprising an opening (46, “The seal member 40 includes a main body 41 and an opening 46 formed in the main body.” Para 0179) configured to seal against the user’s face (“engages the patient's face to form a seal”); and a 3-dimensional mask housing (defined by the combination of 20 and 30, “a back panel 20 and a front panel 30 are joined to form a cavity 16 which receives the patient's nose.” Para 0148; “The upper engaging surfaces 23, 33 of the back panel 20 and the front panel 30, as well as the lower engaging surfaces 25, 35 may be welded using radiofrequency or ultrasonic welding. A radiofrequency weld may create a more robust seal which may be preferable in creating an air tight cavity. Preferably, the weld may be three dimensional so as to ensure the shape of the mask 10 is three dimensional.” Para 0175) directly attached to the seal (40, “A seal member 40 is attached to the back panel 20 and engages the patient's face to form opening 26 is formed in the main body 21 of the back panel 20 and is configured to receive the patient's nose and permit passage of breathable gas to the patient's airways. The opening 26 may have a generally triangular shape, or any other suitable configuration.” Para 0152) and wherein at least a portion of the 3-dimensional mask housing (defined by the combination of 20 and 30) is formed of fabric (“a mask constructed of a textile composite. The textile composite may comprise a fabric and a polymer.” Para 0025; “The chamber forming portion may be comprised of a composite textile comprising a fabric and a polymer.” Para 0026; “The back panel 20 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e., a coated textile).” Para 0156; “the fabric is soft and conformable as the back panel 20 may contact the patient's face. Accordingly, the fabric may be a soft textile, for example cotton, satin, micro fleece, nylon, polar fleece, velvet, corduroy, etc.” Para 0157; “The front panel 30 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e. a coated textile).” Para 0166; “the fabric is visually appealing since the front panel 30 is most visible when the mask is in use. The fabric may be a soft textile without being visually bulky, for example nylon, cotton, linen, dazzle, silk etc.” Para 0173) and comprises a first flexible, resilient support structure (70, best seen Figure 6-1, “Referring to FIG. 6-1, a mask includes a rigidizer frame 70 layered on top of the back panel 20-2.” Para 0228; “The rigidizer may be flat and able to bend to a curvature or may be preformed in a curved manner.” Para 0227; “the rigidizer frames may be made of flexible semi-rigid plastics such as back panel 20 and the front panel 30, as well as the lower engaging surfaces 25, 35 may be welded using radiofrequency or ultrasonic welding. A radiofrequency weld may create a more robust seal which may be preferable in creating an air tight cavity. Preferably, the weld may be three dimensional so as to ensure the shape of the mask 10 is three dimensional.” Para 0175) of the 3-dimensional mask housing (defined by the combination of 20 and 30); and wherein the first flexible, resilient support structure (70) is configured to deform under a deforming external force (“Forces exerted on the back panel 20-1, and in turn on the seal member 40-1, by the headgear 60 further cause the seal member 40-1 to conform to the shape of the patient's nose and/or face. The seal member is also activated by pressure of the breathable gas in the chamber forming portion (or cavity), and preferably the seal member may have a high level of flexibility to enable the seal member to more readily respond to system pressure inside the mask. When positive pressure is applied within the mask, there is a self sealing action of the seal member to engage and conform to the shape of the patient's nose to form a seal therewith.” Para 0205; “The S-like shape of the seal member 40-3 causes the seal member to function as a spring. Such spring action will tend to cause the seal member to exert a spring force against the patient's face. The spring force may enable the seal member 40-3 to better conform to the curvature of the patient's face and/or nose, which may enhance the quality of the seal and comfort to the patient by allowing the pressure force on the face to be more gradual.” Para 0210) and return to its original shape when the external force is removed (removed positive pressure applied within the mask, and return force of spring when the face is no longer applying pressure).
seal member 40 may be constructed of a polymer. … the polymer may be silicone, thermoplastic elastomer, polyurethane, etc.” Para 0182; “the seal member 40 may be constructed of a tacky or sticky material to better grip the patient's face and thereby form a more robust seal. … the materials properties (e.g. low durometer silicone, e.g. silicone with a Type 00 or Shore 00 hardness of 5-20 is inherently tacky).” Para 0183; “The seal member 40-1 is configured as a thin elastic member and may be formed, for example, of textile, a polymer (e.g., silicone, polyurethane), or a combination thereof through, e.g., lamination or overmolding.” Para 0205).
As to Claim 3, Romagnoli discloses the 3-dimensional mask housing (defined by the combination of 20 and 30) is fully formed of fabric (“a mask constructed of a textile composite. The textile composite may comprise a fabric and a polymer.” Para 0025; “The chamber forming portion may be comprised of a composite textile comprising a fabric and a polymer.” Para 0026; “The back panel 20 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e., a coated textile).” Para 0156; “the fabric is soft and conformable as the back panel 20 may contact the patient's face. Accordingly, the fabric may be a soft textile, for example cotton, satin, micro fleece, nylon, polar fleece, velvet, corduroy, etc.” Para 0157; “The front panel 30 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e. a coated textile).” Para 0166; “the fabric is visually appealing since the front panel 30 is most visible when the mask is in use. The fabric may be a soft textile without being visually bulky, for example nylon, cotton, linen, dazzle, silk etc.” Para 0173).  It should be noted the breadth and scope of the term “fully formed” does not equate nor require the breadth and scope of “only” as an exclusionary limitation. 
As to Claims 4 and 5, Romagnoli discloses the 3-dimensional mask housing (defined by the combination of 20 and 30) comprises fabric comprising at least one seam or fold to form the 3-dimensional shape (“The upper engaging surfaces 23, 33 of the back panel 20 and the front panel 30, as well as the lower engaging surfaces 25, 35 may be welded using radiofrequency or ultrasonic welding. A radiofrequency weld may create a more robust seal which may be preferable in creating an air tight cavity. Preferably, the weld may be three dimensional so as to ensure the shape of the mask 10 is three dimensional.” Para 0175) of the 3-dimensional mask housing (defined by the combination of 20 and 30).  Regarding the term “single sheet of fabric” vs. “multiple pieces of fabric”, appears to be a product by process limitation, Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this particular case, the decision by Applicant to formulate the construction of the 3-dimensional mask housing from the use of the claimed “single sheet of fabric” or from “multiple pieces of fabric” yields the same invention as the resultant effect is a 3-dimensional mask housing having a 3-dimensional shape whereby the elements are welded together to create an airtight cavity. 
textile composite. The textile composite may comprise a fabric and a polymer.” Para 0025; “The chamber forming portion may be comprised of a composite textile comprising a fabric and a polymer.” Para 0026; “The back panel 20 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e., a coated textile).” Para 0156; “the fabric is soft and conformable as the back panel 20 may contact the patient's face. Accordingly, the fabric may be a soft textile, for example cotton, satin, micro fleece, nylon, polar fleece, velvet, corduroy, etc.” Para 0157; “The front panel 30 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e. a coated textile).” Para 0166; “the fabric is visually appealing since the front panel 30 is most visible when the mask is in use. The fabric may be a soft textile without being visually bulky, for example nylon, cotton, linen, dazzle, silk etc.” Para 0173) is air tight (“The upper engaging surfaces 23, 33 of the back panel 20 and the front panel 30, as well as the lower engaging surfaces 25, 35 may be welded using radiofrequency or ultrasonic welding. A radiofrequency weld may create a more robust seal which may be preferable in creating an air tight cavity. Preferably, the weld may be three dimensional so as to ensure the shape of the mask 10 is three dimensional.” Para 0175). 
As to Claim 7, Romagnoli discloses the 3-dimensional mask housing (defined by the combination of 20 and 30) formed of fabric and an additional layer of polymer (“a mask constructed of a textile composite. The textile composite may comprise a fabric and a polymer.” Para 0025; “The chamber forming portion may be comprised of a composite textile comprising a fabric and a polymer.” Para 0026; “The back panel 20 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e., a coated textile).” Para 0156; “the fabric is soft and conformable as the back panel 20 may contact the patient's face. Accordingly, the fabric may be a soft textile, for example cotton, satin, micro fleece, nylon, polar fleece, velvet, corduroy, etc.” Para 0157; “The front panel 30 may be constructed of a textile. … For example, the textile may be a composite material having a first layer of fabric and a second layer of polymer (i.e. a coated textile).” Para 0166; “the fabric is visually appealing since the front panel 30 is most visible when the mask is in use. The fabric may be a soft textile without being visually bulky, for example nylon, cotton, linen, dazzle, silk etc.” Para 0173) as provided on an internal surface of the fabric portion of the 3-dimensional mask housing (defined by the combination of 20 and 30) provides an air tight cavity (“creating an air tight cavity. Preferably, the weld may be three dimensional so as to ensure the shape of the mask 10 is three dimensional.” Para 0175”). 
As to Claim 8, Romagnoli discloses a frame (51, “A hollow portion 52 is formed through the main body 51 and the flange 54 to permit the passage of breathable gas supplied by an air delivery tube.” Para 0190) being configured to attach to the seal (40) and the 3-dimensional mask housing (defined by the combination of 20 and 30) so that the opening (52) of the frame (51) forms a fluid flow path with the gas inlets (46/26, respectively) of the seal and the 3-dimensional mask housing (defined by the combination of 20 and 30).
As to Claim 9, Romagnoli discloses the frame (51 as defined as part of “cuff 50”) is over molded to the 3-dimensional mask housing (defined by the combination of 20 and 30) and the seal (40) is over molded to the frame (51 as defined as part of “cuff 50). Explicitly, Romagnoli textile (e.g., fabric) mask parts (e.g., panels, seal member, cuffs) may be welded (e.g., radiofrequency, ultrasonic) together to form a mask. In addition to welding, mask parts may be glued, stitched and/or overmolded to join the parts.” (Para 0267). 
As to Claim 10, Romagnoli discloses the frame (51) comprises a second support structure (54, “The flange 54 may also aid in positioning the air delivery tube. For example, the air delivery tube may slide over the cuff 50 until the air delivery tube reaches the flange 54 which may be arranged to indicate that the air delivery tube is correctly positioned.” Para 0192) comprising one or more resilient support members (“The cuff 50 may be constructed of a polymer. Preferably, the polymer may be semi-rigid or rigid so as to ensure air delivered from the air delivery tube to the mask 10 is not restricted. The cuff 50 may be constructed of, for example, nylon, polypropylene, polycarbonate.” Para 0193) that extend from the frame (51) to support the 3-dimensional shape (“creating an air tight cavity. Preferably, the weld may be three dimensional so as to ensure the shape of the mask 10 is three dimensional.” Para 0175”) of the 3-dimensional mask housing (defined by the combination of 20 and 30).
As to Claim 11, Romagnoli discloses the support members (54) are formed of the same material as the frame (51). (“Each cuff 50 includes a main body 51 and a flange 54. A hollow portion 52 is formed through the main body 51 and the flange 54 to permit the passage of breathable gas supplied by an air delivery tube.” Para 0190, wherein “The cuff 50 may be constructed of a polymer. Preferably, the polymer may be semi-rigid or rigid so as to ensure air delivered from the air delivery tube to the mask 10 is not restricted. The cuff 50 may be constructed of, for example, nylon, polypropylene, polycarbonate.” Para 0193).
textile (e.g., fabric) mask parts (e.g., panels, seal member, cuffs) may be welded (e.g., radiofrequency, ultrasonic) together to form a mask. In addition to welding, mask parts may be glued, stitched and/or overmolded to join the parts.” (Para 0267).   Additionally, it should be noted Romagnoli discloses equivalency between the process of “welded or comolded” (Para 0209) as functionally equivalent alternative processes of joining components together. 
As to Claim 14, Romagnoli discloses the first flexible, resilient support structure (70) is located on an interior surface (best seen Figure 6-1) of the fabric portion (20, “a mask includes a rigidizer frame 70 layered on top of the back panel 20-2.” Para 0228) of the 3-dimensional mask housing (defined by the combination of 20 and 30).
As to Claim 15, Romagnoli discloses the first flexible, resilient support structure (70) is located on an exterior surface of the fabric portion (30) of the 3-dimensional mask housing (defined by the combination of 20 and 30).
As to Claims 16 and 17, please see the rejections of Claims 14 and 15 which disclose the orientation of the first flexible, resilient support structure (70) on the interior surface (claim 14) or the exterior surface (claim 15) of the fabric portion of the 3-dimensional mask housing (defined by the combination of 20 and 30).  Regarding the remaining limitations of the claim, as clearly shown in Figure 6-1, Romagnoli discloses the construction of adding the first flexible, resilient support structure (70) is an increased thickness within a region of the 3-dimensional 
As to Claims 18 and 19, Romagnoli discloses the first flexible, resilient support structure (70) is constructed of elastomers (“the rigidizer frames may be made of flexible semi-rigid plastics such as polypropylene, nylon, polycarbonate, etc.” Para 0234).  Additionally, it should be noted Romagnoli discloses equivalency between the material “silicone” and “nylon” (Para 0157) as functionally equivalent alternative materials suitable for imparting polymeric properties to increase the comfort of the patient.
As to Claim 20, Romagnoli discloses the first flexible, resilient support structure (70) comprises a skeleton structure comprising a plurality of resilient support members (70(1), 70(2), and 70(2) as best seen in Figure 6-1), wherein “the rigidizer frames may be made of flexible semi-rigid plastics such as polypropylene, nylon, polycarbonate, etc.” (Para 0234). 
As to Claims 21 and 22, Romagnoli discloses the first flexible, resilient support structure (70) is constructed of elastomers (“the rigidizer frames may be made of flexible semi-rigid plastics such as polypropylene, nylon, polycarbonate, etc.” Para 0234) having a plurality of resilient support filaments (70(1), 70(2), and 70(2) as best seen in Figure 6-1) which are made of plastic filaments.  It should be noted Applicant has not provided a breath and/or scope within the claim listing that would narrow the scope of the term “filaments” to an explicit size or dimensional characteristics. 
As to Claim 23, Romagnoli discloses the first flexible, resilient support structure (70) are integrally formed with the at least one fabric portion of the 3-dimensional mask housing (defined by the combination of 20 and 30). Explicitly, Romagnoli discloses “textile (e.g., fabric) mask parts (e.g., panels, seal member, cuffs) may be welded (e.g., radiofrequency, ultrasonic) together to form a mask. In addition to welding, mask parts may be glued, stitched and/or overmolded to join the parts.” (Para 0267).  Further, it appears the use of the term “integrally formed” is a product by process limitation, Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the resultant effect of joining the components together results in an integral structure as formed.
As to Claims 24 and 25,  Romagnoli discloses the first flexible, resilient support structure (70) comprise a ridge (defined by the peaks and troughs of 70(1), 70(2), and 70(2) as best seen in Figure 6-1 engaging with 20) that is provided in a fabric portion of the 3-dimensional mask housing (defined by the combination of 20 and 30), such that the first flexible, resilient support structure (70) engages with the sealing regions (“As best shown in FIGS. 1-9 and 1-10, the front panel 30 includes a main body 31, an upper flange 32 along an upper perimeter of the main body and a lower flange 34 along a lower perimeter of the main body. The upper flange 32 includes an upper engaging surface 33 and the lower flange 34 includes a lower engaging surface 35. The upper engaging surface 33 and the lower engaging surface 35 sealingly engage and are coupled to the upper and lower engaging surfaces 23, 25 of the back panel 20 to form the mask 10.”) at a seam (best seen Figure 1-13).

As to Claim 27, please see the rejection of Claim 24 which recites the features of the ridge.  Additionally, please see the rejection of claims 4 and 5, whereby regarding the term “single sheet of fabric” vs. “multiple pieces of fabric”, appears to be a product by process limitation, Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this particular case, the decision by Applicant to formulate the construction of the 3-dimensional mask housing from the use of the claimed “single sheet of fabric” or from “multiple pieces of fabric” yields the same invention as the resultant effect is a 3-dimensional mask housing having a 3-dimensional shape whereby the elements are welded together to create an airtight cavity. The resultant effect of the fabric joined by welding effectively form the seal upon which a ridge retains the first flexible, resilient support structure (70).
Continuous Positive Airway Pressure (CPAP) or Non-Invasive Positive Pressure Ventilation (NIPPV).” Para 0002). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Romagnoli et al. (2014/0158136) in view of Veliss et al. (2009/0047560). 
As to Claims 29, 31 and 32, Romagnoli discloses the mask interface (10) incorporating headgear (“a headgear for supporting a patient interface (e.g., a mask) on a patient's face, the patient interface arranged to be positioned adjacent the patient's nose in sealing communication with at least one of the patient's airways. The headgear consists essentially of a single strap coupled to the mask and extending from a first portion of the mask to a second portion of the mask.” Para 0031; “Headgear 60, including a strap 62, may be connected to the back panel 20-1. The headgear may be adjustable through a loop tab or other connecting structure and/or may be auto-adjusting through provision of elasticity in the strap 62.” Para 0204) and a separate pair of gas delivery conduits (“The cuffs 50 are configured to be coupled an air delivery tube to receive a supply of breathable, pressurized gas from the air delivery tube.” Para 0149) configured to deliver gas from a gas source to the at least one gas inlet (26) of the 3-dimensional mask housing (defined by the combination of 20 and 30); yet does not expressly disclose the combined construction of the headgear and the tubes (Claim 29), made of fabric (Claim 31), joined atop the patient’s head (Claim 32). 
Veliss teaches a mask interface having a gas supply as supplied through conduits extending to the top of the head (as seen in Figures 1-1), wherein the conduits are made of a “textile tube” (Para 0197-0199), and are constructed to be “flexible, collapsible, and have a soft feel” (Para 0184) in order to impart gas to the mask interface. Therefore, it would have been obvious to one having ordinary skill in the art to modify the conduit of Ho to be made of textile as taught by Veliss to be a known construction material suitable for imparting gas from the gas source to the mask interface.
As to Claim 33, the modified Romagnoli, specifically Romagnoli discloses a pair of gas delivery tubes as connected to the cuff (50, “The cuffs 50 are configured to be coupled to an air delivery tube to receive a supply of breathable, pressurized gas from the air delivery tube.” Para 0149). 
As to Claim 34, the modified Romagnoli, specifically Romagnoli discloses the mask interface (10) for use with a CPAP (“The present technology relates to a nasal mask system used for treatment, e.g., of Sleep Disordered Breathing (SDB) with Continuous Positive Airway Pressure (CPAP) or Non-Invasive Positive Pressure Ventilation (NIPPV).” Para 0002). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendments to further narrow the scope of the claims, in light of newly located reference  Romagnoli et al. (2014/0158136) alone or in combination, the newly added claims do not appear to effectively distinguish the claimed invention from the prior art made of record. 
Romagnoli et al. (2014/0158136) clearly discloses a fabric based 3--dimensional mask housing (defined by the combination of 20 and 30) as connected to a seal (40) and further including a first flexible, resilient support structure (70) whereby the first flexible, resilient support structure (70) permits deformation based upon external force (“Forces exerted on the back panel 20-1, and in turn on the seal member 40-1, by the headgear 60 further cause the seal member 40-1 to conform to the shape of the patient's nose and/or face. The seal member is also activated by pressure of the breathable gas in the chamber forming portion (or cavity), and preferably the seal member may have a high level of flexibility to enable the seal member to more readily respond to system pressure inside the mask. When positive pressure is applied within the mask, there is a self-sealing action of the seal member to engage and conform to the shape of the patient's nose to form a seal therewith.” Para 0205; “The S-like shape of the seal member 40-3 causes the seal member to function as a spring. Such spring action will tend to cause the seal member to exert a spring force against the patient's face. The spring force may enable the seal member 40-3 to better conform to the curvature of the patient's face and/or nose, which may enhance the quality of the seal and comfort to the patient by allowing the pressure force on the face to be more gradual.” Para 0210) and return to its original shape removed positive pressure applied within the mask, and return force of spring when the face is no longer applying pressure). 
In the interest of advancing prosecution, upon review of the newly located prior art reference Romagnoli et al. (2014/0158136) as compared to the claimed invention, it appears a further amended and developed to the feature of the “ridge” of Claim 24 will provide a distinction from the prior art made of record and the instant invention.
For example: 
Ridge 252c as defined beyond Claim 24 and dependents:
Page 14, Lines 24+ of the original specification as filed - In another form, as shown in Figure 3, the mask housing 200 may comprise a support structure 250 in the form of a ridge 252c that is provided in a fabric/textile portion of the housing  200. The ridge 252c may form a fold line along which the mask housing 200 will naturally fold when squashed. The ridge 252c may be configured to provide the mask housing 200 with sufficient support to hold a three-dimensional shape and to at least partially collapse under force. The ridge 252c may be a fold (such as a pleat for example) or seam formed in the mask housing 200. Optionally, the ridge 252c extends from a substantially central point at a central region of the mask  housing 200 to a substantially central point near an upper edge of the mask housing 200. In this  configuration, the ridge 252c may form a substantially vertical line.
bolded text, whereby the ridge provides a “substantially central point at a central region of the mask  housing 200” (elements of Claim 26) upon which the ridge is “provided in a fabric/textile portion of the housing  200” and forms a “fold line along which the mask housing 200 will naturally fold when squashed” in a form of a “substantially vertical line” extending from the nasal bridge towards the mouth/chin region as shown in Figure 3, it appears these limitations are not taught by Romagnoli et al. (2014/0158136) alone or in combination as the device of Romagnoli does not appear to disclose, teach or fairly suggest a substantially vertical line centrally located within the 3-dimensional mask housing extending from the nasal bridge toward the mouth/chin region in the form of a ridge within the fabric/textile portion of the 3-dimensional mask housing, such that the ridge forms a fold line which will naturally fold when squashed.  Applicant is reminded, this suggestion is not an indication of allowable subject matter and will be subject to further search and consideration prior to an indication of allowable subject matter.  Should Applicant wish to pursue this suggestion, Applicant is invited to file an After Final Consideration Pilot 2.0 (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20). 
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siew et al. (2015/0224274) shares a common assignee with the instant application and recites a similar deformable mask assembly; yet does not appear to disclose or teach the features by which “a first flexible, resilient support structure configured to at least partially retain the 3-dimensional shape of the 3-dimensional mask housing; and wherein the first flexible, resilient support structure is configured to deform under a deforming external force and return to its original shape when the external force is removed.”
Barlow (2012/0138060) discloses a deformable mask assembly having portions constructed of silicone and fabric; yet does not expressly disclose or teach the explicit features of a frame having an opening which communicates through the gas inlets of both the seal and the 3- dimensional mask housing, wherein the 3- dimensional mask housing further includes “a first flexible, resilient support structure configured to at least partially retain the 3-dimensional shape of the 3-dimensional mask housing; and wherein the first flexible, resilient support structure is configured to deform under a deforming external force and return to its original shape when the external force is removed.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785